Citation Nr: 9927240	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Joseph E. Ford, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from August 1980 
to January 1989, when he was medically discharged due to 
hearing loss which rendered him physically unfit to carry out 
military duties.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee which denied a 
compensable evaluation for the appellant's bilateral hearing 
loss disability.  The Board last remanded the case to the RO 
for additional development in January 1999; the RO has now 
returned the case to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issue considered 
herein has been obtained by the RO.

2.  The appellant's bilateral hearing loss disability is 
manifested by Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 
4.86, Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-25210 
(May 11, 1999) (to be codified at 38 C.F.R. § 4.85 et. seq. 
(1999)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that both the appellant's increased rating 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that all 
relevant facts have been developed.  The Board concludes 
that, as required by the applicable statute, the duty to 
assist has been fulfilled.  Id.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
report of the VA audiometric examination conducted in 
February 1999.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (to be codified at 38 C.F.R. 
§ 4.85 et. seq. (1999)).  Review of the revised criteria 
reveals that the audiometric findings result in the same 
result regardless of whether the new or the old criteria are 
used.  There is no change to the application in this case by 
the most recent revision, so neither set of criteria may be 
said to be liberalizing as affect this case.

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of January 
1989; a zero percent evaluation was assigned.  On the 
audiometric evaluation conducted in February 1999, pure tone 
thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
10
15
20
15
Left
10
10
15
25
15

The speech audiometry testing revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Pursuant to these findings, the RO assigned 
a noncompensable disability evaluation which the appellant 
contends is insufficient.  Diagnostic Code 6100.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing namely, that he has difficulty 
hearing people on the telephone, hearing people behind him, 
hearing people in groups and hearing when there is background 
noise.  However, the objective clinical evidence of record 
simply does not support an evaluation in excess of zero 
percent for his bilateral hearing loss disability.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Under Diagnostic Code 6100, a zero percent 
evaluation is assigned where hearing is at Level I for one 
ear and Level I for the other.  Under current regulations, a 
noncompensable rating is yielded by the February 1999 VA 
audiometric examination results.  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board must accordingly find that the 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation for a bilateral hearing 
loss disability.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

